Citation Nr: 1140661	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran has claimed service connection for dysthymia or dysthymic disorder.  Nevertheless, as his post-service psychiatric diagnoses have varied, to include depression, dysthymic disorder, and possible schizophrenia, his service connection claim has been recharacterized as listed on the front page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated that he has received VA psychiatric treatment at a several VA medical centers following service separation in September 1971.  These VA Medical Centers include Northern California in 1983, Loma Linda in 1984, San Diego in 1998, Denver in 2003, and Phoenix in 2007.  At his June 2011 personal hearing before a Veterans Law Judge, he stated that shortly after service separation, he also sought treatment at a VA facility in Fort Hamilton, Vermont.  

At present, VA treatment records have been received from the San Diego VA Medical Center for the period from 2007-08, from Portland from 2007-08, and from Phoenix from 2000-11.  An August 2009 response from the San Antonio VA Medical Center indicates no medical records for the Veteran were located at that facility.  Thus, additional inquiries are required for VA medical facilities in Northern California, Denver, and Vermont.  Additionally, although recent VA medical records from 2007 have been received from San Diego, it is unclear from the record whether any additional records from the 1980s, as claimed by the Veteran, are available.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Thus, remand is required to obtain the cited VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical treatment records for the Veteran from 1971 to the present from VA medical facilities in Northern California, Denver, and Vermont.  VA medical records must also be requested from the VA medical center in San Diego for any period between 1971 and 2007.  Associate any records obtained with the claims file.  Any negative reply must be documented for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

